Case 5:19-cv-00445-F Document 1-1 Filed 05/15/19 Page 1 of 4




                                                          EXHIBIT 1
Case 5:19-cv-00445-F Document 1-1 Filed 05/15/19 Page 2 of 4




                                                          EXHIBIT 1
Case 5:19-cv-00445-F Document 1-1 Filed 05/15/19 Page 3 of 4




                                                          EXHIBIT 1
Case 5:19-cv-00445-F Document 1-1 Filed 05/15/19 Page 4 of 4




                                                          EXHIBIT 1
